IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 01-20261
                         Summary Calendar


UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

BRANDON CREIGHTON SAMPLE,

                                         Defendant-Appellant.

                       --------------------
           Appeal from the United States District Court
                for the Southern District of Texas
                      USDC No. H-99-CR-721-3
                       --------------------
                          March 11, 2002

Before DeMOSS, PARKER, and DENNIS, Circuit Judges.

PER CURIAM:*

     Brandon Creighton Sample appeals his conviction and sentence

following a guilty plea to conspiracy to commit money laundering

and other related crimes.   For the following reasons, we affirm

the judgment of the district court.

     Applying de novo review, we reject Sample’s argument that

the indictment was insufficient.   It is not necessary that a

conspiracy charge include the elements of the substantive

offense.   See United States v. Threadgill, 172 F.3d 357, 367 (5th

Cir. 1999); see also United States v. Guzman-Ocampo, 236 F.3d


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 01-20261
                                -2-

233, 236 (5th Cir. 2000) (de novo standard applied), cert.

denied, 121 S. Ct. 2600 (2001).    Because we hold the indictment

sufficient, we also reject Sample’s claim of ineffective

assistance of counsel.

     Sample acknowledges, and we hold, that the propriety of the

district court’s application of the money laundering sentencing

guidelines to his self-described “garden variety” fraud case is

unreviewable.   United States v. Loe, 248 F.3d 449, 463 (5th

Cir.), cert. denied, 122 S. Ct. 397 (2001).    Reviewing for plain

error only, we further hold that Sample has failed to demonstrate

that the money laundering sentencing guidelines conflict with the

stated purpose of the enactment of the Sentencing Guidelines.

See United States v. Navejar, 963 F.2d 732, 734 (5th Cir. 1992)

(applying plain-error review).    We also hold under the plain-

error standard that the factual basis of Sample’s plea supported

the charge of possession of counterfeit securities.    See FED.

R. CRIM. P. 11(f); United States v. Marek, 238 F.3d 310, 315 (5th

Cir.) (en banc) (applying plain-error review), cert. denied, 122

S. Ct. 37 (2001).

     Insofar as Sample argues that the amount of funds laundered

was incorrectly calculated, we find no clear error on the part of

the district court.   See United States v. Rodriguez, __ F. 3d __,

(5th Cir. Jan. 4, 2002), 2002 WL 13646 * 6 (U.S.S.G. § 2S1.1

valuation reviewed for clear error).    We also hold that Sample

was granted the right of allocution prior to sentencing.     See

FED. R. CRIM. P. 32(c)(3)(C); United States v. Washington, 44 F.3d

1271, 1276 (5th Cir. 1995).
                          No. 01-20261
                               -3-

     We further hold that the district court did not abuse its

discretion in denying Sample’s motion for discovery or in denying

counsel’s oral motion to withdraw representation.   See United

States v. Ellender, 947 F.2d 748, 756 (5th Cir. 1991)

(discovery); United States v. Wild, 92 F.3d 304, 307 (5th Cir.

1996) (motion to withdraw).

     AFFIRMED.